Citation Nr: 1627166	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for genital herpes.
 
2.  Entitlement to a disability rating in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent thereafter, for lichen simplex chronicus pruritus scrotic (skin condition of the scrotum).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1955 to February 1959, and in the U.S. Navy from September 1959 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) in October 2014, and he did not appear.  Neither the Veteran, nor his representative requested that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.

In May 2015 the Board denied the Veteran's claim for an increased disability rating for lichen simplex chronicus pruritus scrotic (skin condition of the scrotum) and remanded the issue of entitlement to service connection for genital herpes for further development.

The Veteran appealed the denial of an increased disability rating for lichen simplex chronicus pruritus scrotic (skin condition of the scrotum) to the Court of Appeals for Veterans Claims (Court).  In April 2016, pursuant to a Joint Motion for Remand (JMR) dated that same month, the Court vacated and remanded that part of the Board's May 2015 decision pertaining to the issue of the disability rating for lichen simplex chronicus pruritus scrotic.  Accordingly, that issue is now before the Board.

As to the issue of service connection for genital herpes, the requested development in the May 2015 has been substantially complied with and the claim is ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The April 2016 JMR found that additional private treatment records from Dr. Tri M. Nguyen, the Veteran's private treating dermatologist, should have been obtained prior to deciding the issue of the disability rating for a skin condition of the scrotum.  The JMR noted that in an April 2010 letter, Dr. Nguyen indicated that injections were required on two separate occasions, each lasting approximately three weeks, but he did not state when the injections were administered.  Moreover, the JMR noted that an October 2008 letter from D. Nguyen indicated the Veteran's condition was managed with topical medications.  However, no additional treatment records were obtained from Dr. Nguyen in addition to the letters.  Consequently, the JMR noted that additional records from Dr. Nguyen should have been obtained so as to determine the dates on which the corticosteroid injections were administered, to allow the determination of an appropriate effective date of the increased disability rating of 30 percent.  Consequently, the Board's May 2015 decision was vacated and remanded by the Court for actions consistent with the JMR.

The Board will therefore remand the claim so that the outstanding private treatment records from Dr. Nguyen can be obtained.  Since there may be evidence within these outstanding records that is relevant to the issue of service connection for genital herpes, the Board will defer action on that issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide all of the dates of treatment by Dr. Tri M. Nguyen and that he submit all appropriate release of information forms so that all treatment records from Dr. Nguyen can be obtained.  Thereafter, request and associate with the claim file all of the treatment records form Dr. Nguyen.  All efforts to obtain the outstanding records should be clearly documented in the claim file.  

2. After completion of the above, review the expanded record and conduct any other development deemed needed.  Thereafter, readjudicate all the issues on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


